Citation Nr: 0530660	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  04-05 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in August 2003, a statement of the 
case was issued in December 2003, and a substantive appeal 
was received in January 2004.  The veteran testified at a 
Board hearing in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  In light of the VCAA, 
the Board has determined that further evidentiary development 
is necessary.

Service medical records reflect that in March 1983, the 
veteran attempted suicide.  The veteran was hospitalized and 
the diagnosis rendered was adjustment disorder with depressed 
mood.  

Post-service, a February 2004 VA outpatient treatment record 
reflects a diagnosis of depression not otherwise specified 
rule out substance-induced mood disorder.  In April 2004, the 
veteran underwent a VA examination.  The examiner diagnosed 
substance-induced mood disorder, and opined that it was at 
least as likely as not that this was the same disorder for 
which he was treated in service as he had reported that he 
was drinking at the time of his suicide attempt during 
service.  Subsequent VA outpatient treatment records dated in 
January and March 2005 submitted by the veteran, reflect a 
diagnosis of major depressive disorder, anxiety disorder not 
otherwise specified, and alcohol dependence.  In a March 2005 
outpatient treatment record, the veteran's treating physician 
stated that an initial diagnosis of substance-induced mood 
disorder was rendered, but when depression remained despite 
months of sobriety, the diagnosis was changed to major 
depressive disorder.  

Initially, the RO should obtain updated VA outpatient 
treatment records from the VA Medical Center (VAMC) South 
Texas HCS for the period March 2004 to the present.  

In light of the recent diagnoses of major depressive disorder 
and anxiety disorder, the RO should schedule the veteran for 
a new VA examination, and the examiner should opine on 
whether the veteran's diagnosed major depressive disorder 
and/or anxiety disorder is etiologically related to service 
or any incident therein and any relationship to alcohol abuse 
should also be addressed.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain updated VA 
treatment records from VAMC South Texas 
HCS for the period March 2004 to the 
present.

2.  The veteran should be scheduled for 
a VA psychiatric examination.  It is 
imperative that the VA examiner review 
the claims file in conjunction with the 
examination.  Any indicated special 
tests should be accomplished, and all 
acquired psychiatric disorders found to 
be present should be clearly reported.  
After reviewing the claims file, to 
specifically include service medical 
records, and examining the veteran, the 
examiner should provide an opinion (as 
to each acquired psychiatric disorder 
found to be present) as to whether it 
is at least as likely as not (a 50 
percent or higher degree of 
probability) related to service or any 
other incident therein.  If any current 
psychiatric disorder is the result of 
abuse of alcohol, the examiner should 
so state and explain.   

3.  After completion of the above, the 
RO should review the expanded record 
and determine if the benefit sought can 
be granted.  The case should then be 
returned to the Board for appellate 
review after the veteran and his 
representative are furnished a 
supplemental statement of the case and 
afforded an opportunity to respond. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

